

EXHIBIT 10.1


AMENDMENT NO. 2 TO LEASE




AGREEMENT made this 28th day of February, 2007, between 100/200 FOXBOROUGH
BOULEVARD REALTY TRUST, with its principal address c/o CB Richard Ellis-N E
Partners, 380 Westminster Street, Providence, Rhode Island, 02903, hereinafter
referred to as Lessor, and Cyberkinetics, Inc., hereinafter referred to as
Lessee.
 
WITNESSETH


That the Lease dated May 9, 2003 (the “Original Lease”), covering certain square
feet of rentable floor space at Building Number 100 (Building 100) in the
Foxborough Business Center located at 100 Foxborough Boulevard (the original
space), Foxborough, Massachusetts, for a term commencing June 1, 2007, and
expiring May 31, 2008 between the Lessee and the Trustees of CC&F Foxborough
Trust, Whose interest is now vested in the Lessor herein, is hereby amended as
follows:


TERM:
Effective June 1, 2007 through May 31, 2008.
   
PREMISES AREA:
Approximately 7,769 square feet of Rentable Area
   
PROPORTIONATE
 
SHARE: 
`11.95%
   
BASE RENT:
6/1/07- 5/31/08 (7,769 sf @ $19.00 psf) $12,300.92 per month $147,611.00 per
Year.
 
 
BASE YEAR &
 
BASE TAXES:
2007 actual
   
ELECTRICITY:
As the building has one electric meter, the Tenant will pay $1.25 psf for its
use of electricity for lights and plugs. ($809.27 per month)
   
LANDLORD’S
 
WORK:
None
   
SPACE IMPROVEMENT:
The Tenant will have the option to make modest space improvements at Tenant’s
election and sole cost subject to Landlord approval.
   
RIGHT TO RENEW:
Tenant will have the option to renew for one (1) five (5) year period at fair
market value with a 180 day prior written notice to Landlord.



Except as heretofore and hereby amended said Lease Agreement dated February
2003, is in all respects ratified and confirmed.


IN WITNESS WHEREOF, the Lessor has signed and sealed this instrument this 28th
day of February, 2007, and the Lessee has signed and sealed this instrument on
the 28th day of February, 2007.


In the presence of:
 
LANDLORD:
       
 
 
By:
/s/ Charles E. Harlfinger, Trustee
   
Charles E. Harlfinger, Trustee
   
and not individually
 
                     
In the presence of:
 
TENANT:
   
Cyberkinetics, Inc.
 
         
By:
 /s/ Timothy R. Surgenor
 
 
Name: Timothy R. Surgenor
 
 
Title: President & CEO


